IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00386-CR

THE STATE OF TEXAS,
                                                            Appellant
v.

MICHAEL ALBERT DEANE,
                                                            Appellee



                            From the County Court at Law
                               Walker County, Texas
                               Trial Court No. 18-0436


                            MEMORANDUM OPINION


          Michael Deane was charged with the offense of driving while intoxicated. Deane

filed a motion to suppress evidence, and the trial court granted the motion. The State

appeals from the trial court’s order granting Deane’s motion to suppress evidence. We

affirm.
                                   MOTION TO SUPPRESS

        In the sole issue on appeal, the State argues that the trial court erred in granting

the motion to suppress. When reviewing a trial court's ruling on a motion to suppress,

we view the evidence in the light most favorable to the trial court's ruling. State v.

Robinson, 334 S.W.3d 776, 778 (Tex. Crim. App. 2011); State v. Kelly, 204 S.W.3d 808, 818

(Tex. Crim. App. 2006). The trial judge is the sole trier of fact and judge of the credibility

of the witnesses and the weight to be given to their testimony. Wiede v. State, 214 S.W.3d
17, 24-25 (Tex. Crim. App. 2007). Therefore, we give almost total deference to the trial

court's rulings on (1) questions of historical fact, even if the trial court's determination of

those facts was not based on an evaluation of credibility and demeanor; and (2)

application-of-law-to-fact questions that turn on an evaluation of credibility and

demeanor. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007). But when

application-of-law-to-fact questions do not turn on the credibility and demeanor of the

witnesses, such as the determination of reasonable suspicion, we review the trial court's

ruling on those questions de novo. Hereford v. State, 339 S.W.3d 111, 118 (Tex. Crim. App.

2011); Carmouche v. State, 10 S.W.3d 323, 328 (Tex. Crim. App. 2000). If the trial court

makes findings of fact, as it did here, we determine whether the evidence supports those

findings. Robinson v. State, 334 S.W.3d at 778; Richardson v. State, 494 S.W.3d 302, 304 (Tex.

App. —Waco, 2015, no pet.). We then review the trial court's legal rulings de novo unless




State v. Deane                                                                           Page 2
the findings are dispositive. Robinson v. State, 334 S.W.3d at 778; Richardson v. State, 494
S.W.3d at 304.

        Officer Keith Sarraf and Officer Brandon Boyd, with the Huntsville Police

Department, both testified at the hearing on the motion to suppress that they were

working patrol on May 23, 2018. The officers were at a local bar as the bar was closing to

insure the safety of those leaving the bar. Officer Sarraf testified that Deane was backing

out of a parking space to leave the bar and came “extremely close” to hitting a patrol car.

Officer Sarraf was unsure if the Deane’s vehicle made contact with the patrol car, but it

was so close it “possibly could have” struck the patrol car. Officer Boyd also testified that

Deane’s car was very close to hitting the patrol car, but he was unsure if it made contact.

        Officer Boyd stopped Deane’s vehicle to investigate, and Officer Sarraf examined

the vehicles to determine if there was damage. While Officer Boyd was making contact

with Deane, Officer Sarraf determined that there was no damage to the vehicles. Officer

Boyd smelled a strong odor of alcohol on Deane and began an investigation for driving

while intoxicated.

        The State argues that, based on the testimony of Officers Sarraf and Boyd, the trial

court had reasonable suspicion to detain Deane for a traffic violation. Police officers may

stop and detain a person if they have a reasonable suspicion that a traffic violation is in

progress or has been committed. Garcia v. State, 827 S.W.2d 937, 944 (Tex. Crim. App.

1992); Rush v. State, 549 S.W.3d 755, 758 (Tex. App. —Waco 2017, no pet.). Reasonable


State v. Deane                                                                         Page 3
suspicion exists if the officer has specific, articulable facts that, when combined with

rational inferences from those facts, would lead him to reasonably conclude that a

particular person actually is, has been, or soon will be engaged in criminal activity.

Castro v. State, 227 S.W.3d 737, 741 (Tex. Crim. App. 2007); Richardson v. State, 494 S.W.3d

at 304.

          In its findings of fact and conclusions of law, the trial court found that the officers

observed Deane come very close to the patrol vehicle. The trial court concluded that “the

officers did not have a reasonable belief that an offense was occurring because coming

close to another vehicle, in this context, is not a traffic offense.” The record supports the

trial court’s findings that the officers observed Deane come very close to striking the

patrol car. The officers’ testified that they were unsure whether Deane had committed a

crime not that they reasonably believed they observed a crime. We agree with the trial

court’s conclusion that “the officers did not have a reasonable belief that an offense was

occurring…” We find that the trial court did not abuse its discretion in granting the

motion to suppress evidence. We overrule the sole issue on appeal.

                                          CONCLUSION

          We affirm the trial court’s judgment.




                                                     JOHN E. NEILL
                                                     Justice


State v. Deane                                                                             Page 4
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed May 15, 2019
Do not publish
[CR25]




State v. Deane                             Page 5